Citation Nr: 1423472	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  04-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular rating for service-connected hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Jeany Mark of Lieberman & Mark, Private Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In a May 2005 decision, the Board denied entitlement to a rating in excess of 30 percent for hiatal hernia with GERD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2006, pursuant to a Joint Motion for Partial Remand, the Court partially vacated and remanded the May 2005 Board decision.

The Board remanded the claim in June 2006 in order for the RO to develop and adjudicate a claim for entitlement to an extraschedular rating. 

In a December 2006 decision, the Board denied entitlement to a rating in excess of 30 percent for hiatal hernia with GERD, to include on an extraschedular basis.  The Veteran appealed this decision to the Court. 

In July 2008, pursuant to a Joint Motion, the Court remanded the claim to the Board in order for the Board to obtain and consider the August 1991 Social Security Administration (SSA) decision wherein the Veteran was granted disability benefits for degenerative disc disease.  Subsequently, the Veteran's representative submitted the August 1991 SSA decision to the Board. 

In February 2009, the Board denied entitlement to a rating in excess or 30 percent for hiatal hernia with GERD, to include on an extraschedular basis.  The Veteran appealed the decision to the Court.

In June 2011, the Court issued a memorandum decision. The Court set aside in part the Board's February 2009 decision with respect to entitlement to extraschedular consideration, and remanded that portion of the decision to the Board for additional action.  The Court found that the Veteran had submitted evidence that the rating schedule did not contemplate his disability picture and that his hiatal hernia affects employability.  On this basis, the Court remanded the case to the Board to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating, which was effectuated in a June 2012 Board remand.  The Court affirmed the remainder of the February 2009 decision.   

The Director of Compensation and Pension issued a determination letter dated May 23, 2013.  With substantial compliance of the Board's remand order complete, it is ready to render a decision in this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The hiatal hernia with GERD is manifested by daily reflux and occasional difficulties with spitting blood, vomiting, swallowing, and heart burn.

2.  The symptoms of the hiatal hernia with GERD are not encompassed by the schedular rating criteria and the record reflects possible marked interference in employment warranting evaluation by the Director of Compensation and Pension. 

3.  Upon referral, the Director of Compensation and Pension did not find that the service-connected hiatal hernia with GERD causes marked inference with employment or frequency hospitalizations to render impracticable the application of the schedular rating, and accordingly, did not assign an extraschedular evaluation. 

4.  The Director of Compensation and Pension's opinion in combination with the evidence of record including evidence submitted since the opinion do not support the assignment of an extraschedular rating.  


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Code 7346 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Extraschedular Evaluations 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 


II.  Analysis

The appeal is at the Board after the Director of Compensation and Pension declined to assign an extraschedular rating for the Veteran's hiatal hernia with GERD.  The Board has an opportunity to review the Veteran's claim de novo and make its own assessment as to whether an extraschedular rating is warranted.  See, e.g., See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating); Floyd v. Brown, 9 Vet. App. 88, 96-97 (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim").  The Board emphasizes that the Board's findings that referral was warranted are not tantamount to findings that an extraschedular rating is appropriate and should be assigned.  See Anderson v. Shinseki, 22 Vet.App. 423, 426 (2009).  

At the outset, the Board recognizes that the symptoms experienced by the Veteran related to this service-connected hiatal hernia with GERD are not specifically contemplated by the schedular rating criteria.  The symptoms include spitting blood, vomiting, heart burn, and pain when swallowing, as well as side effects from his acid reflex medications that cause dizziness and fatigue.  However, the Board continues to find the assignment of an extraschedular rating not warranted. 

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  The Veteran has not had any hospitalizations of record related to his service-connected hiatal hernia with GERD.  Over the Veteran's nearly three decade treatment history for this disability, the record demonstrates multiple follow-up appointments with treating physicians to evaluate the progress of the disability as well as to receive refill prescriptions for acid reflux medications.  The only surgical procedures the Veteran has had related to this disability were three outpatient esophagogastroduodenoscopies (EGDs) occurring in June 1999, March 2010, and May 2013, respectively.  Although the Veteran received localized anesthetic, these procedures lasted little more than an hour and the Veteran was able to go home immediately after without any noted complications.  

First and foremost, the Veteran has been found totally disabled due to a non-service connected back disability, and not the service-connected hiatal hernia with GERD.   In August 1991, the Social Security Administration granted the Veteran disability benefits due to degenerative disc disease with acute mechanical back pain.  The decision makes no mention of the Veteran's hiatal hernia with GERD, which was active during the period surrounding the decision.  The Veteran has also made statements as to how this back disability has caused significant interference in obtaining employment.  For example, in an April 2003 correspondence with VA, the Veteran referred to himself as a "marked man" due to his multi-level degenerative disc disease because of how it restricted him from employment opportunities.   

Even though the Veteran cannot continue his part-time position as a one-man band, the record supports the Veteran's ability to pursue other professional opportunities.  During his appeal, the Veteran has shown an ability to engage in employment that does not require singing.  For example, the Veteran took courses to complete his GED and took on work as a censor worker when he could no longer sing; tasks the Board finds indicative of an ability to sustain another profession.   Additionally, the November 2002 examiner and the Director of Compensation both found no significant limitation in his employability due to his hiatal hernia with GERD.  The November 2002 examiner noted that the Veteran would be limited to employment which would allow intermittent verbal communications and work duties that could be interrupted for short breaks as needed to accommodate the Veteran's GERD.  The Director of Compensation could not find any evidence of record to substantiate marked interference in employment sufficient enough to warrant the assignment of an extraschedular rating.  

After examining the record, the Board concludes the Veteran's service-connected hiatal hernia with GERD does not cause marked interference with employment.  Although "marked interference with employment" is a term of art left undefined by case law and regulations, the Board has interpreted this standard broadly.  However, this cannot reasonably be construed as limiting consideration to the effect of the service-connected disability on one's chosen profession, as the Veteran would like the Board to do.  Rather, the regulation appears to contemplate marked interference with employment in general.  Clearly, the Veteran's disability is productive of some level of industrial loss which is anticipated by the ratings schedule and the assigned 30 percent rating.  In this regard, it is very important for the Veteran to understand that if these problems did not cause difficulties, there would be no basis for a compensable evaluation, let alone the current evaluation.

It cannot be said that his impairment is "marked" in degree, which, although a level less than total impairment, still indicates a rather significant level of impairment, which is not shown here.  For example, he states he was a "one-man band" but could no longer do this activity because of problems with his voice.  A one-man band implies he played musical instruments too, and any interference with his singing ability would not interfere with his ability to play instruments, so he could still work within the performing field.  Regardless, to warrant extraschedular consideration, that interference must be marked in degree, and that is what is not shown here.  Even accepting he could no longer sing because of the reflux symptoms, this does not demonstrate marked interference in other types of employment.  The Board finds that the Veteran's disability picture is not exceptional and does not exhibit related factors such as "marked interference with employment" or "frequent periods of hospitalization." 

Ultimately, the Board finds the preponderance of the evidence against the Veteran's claim for an extraschedular rating for his service-connected hiatal hernia.   


III.  VA Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  He was provided a letter in July 2002, prior to adjudication of his claim, which addressed the evidence needed to substantiate the claim.  The Veteran is currently represented by a private attorney, who is presumed to have knowledge of what is necessary to substantiate this claim, and she has, in fact, presented argument on this point.  Furthermore, neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of the July 2002 notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including post-service medical records, including a VA examination report.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the VA examinations, the Board finds that the Veteran was provided VA examinations to evaluate his disability in November 2002, which is deemed adequate for rating purposes, in conjunction with the medical evidence of record.   Although the examination is several years old, the Board has reviewed the medical evidence of record with more recent documentation and the Veteran's description of his symptoms and finds does not support a worsening of his condition.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extraschedular evaluation for hiatal hernia with GERD, currently rated at 30 percent disabling, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


